Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 1 of 25




                   EXHIBIT “A”
FilingCase 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 2 of 25
       # 117181966  E-Filed 11/24/2020 09:59:02 AM


                                                       IN THE CIRCUIT COURT FOR THE
                                                       11TH JUDICIAL CIRCUIT IN AND
                                                       FOR MIAMI-DADE COUNTY, FLORIDA

                                                       CASE NO.

        KATHY SALAS

                  Plaintiff,

        v.

        GOD’S BLESSING LTD., ROGER WEST,
        and JAMES “LARRY” LARMAN

        Defendants.

              Defendants.
        ________________________________________/

                               COMPLAINT AND DEMAND FOR JURY TRIAL

                  KATHY SALAS (“Plaintiff”), by and through her undersigned counsel, sues
        Defendants GOD’S BLESSING LTD., ROGER WEST and JAMES “LARRY” LARMAN
        (Defendants), and states at all material times:

             1.       This is an action for damages that exceed fifteen thousand dollars ($15,000.00),
                      exclusive of interest, costs, and attorney fees.

             2.       Defendants GOD’S BLESSING LTD., ROGER WEST and JAMES “LARRY”
                      LARMAN at all times material hereto, personally or through an agent:

                      a. Operated, conducted, engaged in, or carried on a business venture in
                         this state and/or county or had an office or agency in this state and/or
                         county;

                      b. Was engaged in substantial activity within this state;

                      c. Operated vessels in the waters of this state;

                      d. Committed one or more of the acts stated in Florida Statutes, Section
                         48.081, 48.181 or 48.193;

                      e. The acts of Defendants set out in this Complaint occurred in whole or
                         in part in this county and/or state.


                                                          1
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 3 of 25




      3.    This is an admiralty and maritime claim within the meaning of 28 U.S.C. § 1333,
            involving an action for damages under the Jones Act, 46 U.S.C. § 30104, et seq.
            and the General Maritime Law of the United States, 46 U.S.C. § 30501, et seq.

      4.    At all times material hereto, KATHY SALAS (PLAINTIFF), was and is a United
            States citizen and a resident of the state of Florida.

      5.    At all times material hereto, the Vessel M/Y EXODUS, official number 745268,
            was a 2003 29.33-meter Pershing motor yacht was operating in the navigable
            waters along Miami-Dade County and Palm Beach County, Florida.

      6.    This claim arises out of personal injuries PLAINTIFF sustained while working on
            board the Vessel M/Y EXODUS on or about September 16, 2019.

      7.    At the time of the subject voyage, the Vessel was owned by GOD’S BLESSING
            LTD and ROGER WEST.

      8.    At all times material hereto, PLAINTIFF was employed GOD’S BLESSING LTD
            and/or ROGER WEST.

      9.    At all times material hereto, Defendant, GOD’S BLESSING, LTD., was a foreign
            corporation, maintaining an office and/or carrying on business in the Miami-Dade
            and Palm Beach County, Florida, and was the owner, operator, charterer, and/or
            was otherwise in control of M/Y EXODUS.

      10.   That at all times material hereto, Defendant, ROGER WEST, was and is a United
            States citizen and resident of the state of Florida.

      11.   That at all times material hereto, Defendant, ROGER WEST, was the principal
            shareholder and corporate agent of Defendant, GOD’S BLESSING, LTD., and
            the owner, operator, charterer, and/or was otherwise in control of M/Y
            EXODUS.

      12.   At all times material hereto, Defendants, GOD’S BLESSING LTD., and ROGER
            WEST, were responsible for the navigation, chartering, operation, control, crew,
            pre-trip planning, maintenance, key shipboard operations, steering, docking, line-
            handling, positioning, and propulsion of the M/Y EXODUS.

      13.   At all times material hereto, the Vessel was operated by Defendant JAMES
            “LARRY” LARMAN with the permission and consent of the Vessel owners.

      14.   At all times material hereto, the Vessel owners employed Defendant JAMES
            “LARRY” LARMAN to serve as Master of the Vessel.

      15.   At the time of the subject voyage, the Vessel owner GOD’S BLESSING LTD. or
            ROGER WEST employed PLAINTIFF to serve as deck/stewardess crew member
            of the Vessel.


                                               2
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 4 of 25




      16.   PLAINTIFF was hired to work on the Vessel from Friday, September 13, 2019 to
            Monday, September 16, 2019 at the rate of $275 per day.

      17.   That at all times material hereto, PLAINTIFF was acting in the course and scope
            of her employment as Jones Act Seaman with Defendant) aboard the M/Y
            EXODUS serving as a deck/stewardess.

      18.   That at all times material hereto, Defendant, ROGER WEST, in his individual
            capacity and in his capacity as an agent of Defendant, GOD’S BLESSING, LTD.,
            was in privity and knowledge of the manner in which the M/Y EXODUS was
            being operated.

      19.   That on September 13, 2019, the M/Y EXODUS was moved to the Boca Resort
            in Palm Beach County, Florida with Defendant, ROGER WEST, present and
            aboard.

      20.   ROGER WEST had privity and knowledge of the negligence and incompetence of
            the Master during that voyage.

      21.   While attempting to dock the M/Y EXODUS on September 13, 2019, the Master
            Defendant JAMES “LARRY” LARMAN improperly steered and maneuvered,
            the M/Y EXODUS without maintaining a proper lookout so that a crewmember
            and stewardess of the M/Y EXODUS was pinned between the M/Y EXODUS
            and the piling of the dock. The Master Defendant JAMES “LARRY” LARMAN
            negligently operated the Vessel. The Master instructed the crew member to be in
            an unsafe area.

      22.   ROGER WEST had privity and knowledge of the September 13, 2019 incident.

      23.   ROGER WEST had privity and knowledge of the Master Defendant JAMES
            “LARRY” LARMAN’s incompetence and negligence during the September 13,
            2019 voyage.

      24.   Despite the Master Defendant JAMES “LARRY” LARMAN’s agreement to hire
            her for four days, he informed PLAINTIFF at the last moment she was not needed
            on September 14 to 15, 2019. The Master instructed PLAINTIFF to return to
            work on the Vessel on September 16, 2019.

      25.   On September 16, 2019, PLAINTIFF returned to serve as a stewardess crew
            member aboard the M/Y EXODUS as it set out from the Boca Resort in Palm
            Beach County, Florida to the Deering Bay Marina in Miami-Dade County, Florida
            operating in the waters off Deering Bay, Florida.

      26.   Despite observing the manner in which the M/Y EXODUS was negligently
            operated on September 13, 2019 (including but not limited to the docking incident),
            ROGER WEST, in his individual capacity and on behalf of GOD’S BLESSING
            LTD., and his agents allowed the Master Defendant JAMES “LARRY”
            LARMAN to operate the Vessel on September 16, 2019.

                                               3
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 5 of 25




      27.   ROGER WEST, in his individual capacity and on behalf of GOD’S BLESSING
            LTD., and his agents failed to prepare an adequate pre-trip plan and/or administer
            adequate training providing for the safe line handling, docking, and lookout
            practices for the September 16, 2019 trip.

      28.   During the September 16, 2019 trip, the M/Y EXODUS was improperly navigated
            and operated towards the concrete dock/pier of the Deering Bay Marina. Once
            again, the Master Defendant JAMES “LARRY” LARMAN was negligent and
            incompetent in docking the Vessel.

      29.   The Master Defendant JAMES “LARRY” LARMAN failed to ensure dock lines
            were in place and/or available prior to the docking.

      30.   The Master Defendant JAMES “LARRY” LARMAN failed to plan for a
            reasonably safe docking.

      31.   The Master Defendant JAMES “LARRY” LARMAN failed to adequately
            communicate and/or train the crew members for the docking.

      32.   During the September 16, 2019 docking, the Master Defendant JAMES “LARRY”
            LARMAN lost control of the Vessel. The other crew member did not know what
            to do and was freaking out. The Master Defendant JAMES “LARRY”
            LARMAN left the helm.

      33.   During the chaos of the botched docking, the Master Defendant JAMES
            “LARRY” LARMAN shouted at PLAINTIFF to jump from the vessel onto the
            concrete dock/pier to secure the Vessel. PLAINTIFF said no, but the Master
            Defendant JAMES “LARRY” LARMAN continued to shout and ordered her to
            jump in total disregard for her safety.

      34.   As a result of the dangerous jump ordered by the negligent and incompetent Master
            Defendant JAMES “LARRY” LARMAN, PLAINTIFF felt immediate pain and
            requested medical treatment. The Master Defendant JAMES “LARRY”
            LARMAN refused her request for medical treatment and attempted to leave the
            scene. PLAINTIFF followed him and got in the car he was departing in. She
            continued to request medical treatment, which was refused. When the vehicle
            arrived at the destination, PLAINTIFF followed the Master Defendant JAMES
            “LARRY” LARMAN, again, requesting the vessel’s insurance information so she
            could go get medical treatment. The Master Defendant JAMES “LARRY”
            LARMAN ignored her requests. PLAINTIFF grabbed the Master’s bag in an
            attempt to get him to stay and provide her the information for medical. Then the
            Master Defendant JAMES “LARRY” LARMAN physically assaulted
            PLAINTIFF in an attempt to get her to stop following him and requesting medical
            care. The assault caused PLAINTIFF pain and injuries. Thereafter, PLAINTIFF
            contacted the police for assistance. Then, the Master Defendant JAMES
            “LARRY” LARMAN paid PLAINTIFF for only two days of work. The Master
            refused to pay her for all four days that he initially hired her to work.

                                               4
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 6 of 25




      35.    As a result of the dangerous jump ordered by the negligent and incompetent Master
             Defendant JAMES “LARRY” LARMAN, PLAINTIFF suffered serious injuries,
             including but not limited to: foot and pubis injuries as well as complex regional
             pain syndrome (CRPS) and other issues.


                               COUNT I
     JONES ACT NEGLIGENCE AGAINST DEFENDANT GOD’S BLESSING LTD.
                  WITHIN ITS KNOWLEDGE AND PRIVITY

           PLAINTIFF realleges, incorporates by reference, and adopts paragraphs one through
   thirty-five as though they were originally alleged herein and further alleges:

      36.    This claim asserts cause of action against Defendant GOD’S BLESSING LTD. for
             negligence under the Jones Act and General Maritime law, 46 U.S.C. §§ 30104,
             30505(b).

      37.    On or about September 16, 2009, PLAINTIFF was employed by Defendant,
             GOD’S BLESSING LTD., as a seaman and was a member of the Vessel’s crew.

      38.    The Vessel was in navigable waters.

      39.    It was the duty of the aforementioned Defendant to provide PLAINTIFF with a
             safe place to work.

      40.    At all times material hereto, Defendant GOD’S BLESSING LTD. owed a duty of
             care to PLAINTIFF to provide a reasonably safe workplace on the M/Y
             EXODUS and to use ordinary care to operate, handle, and maintain the M/Y
             EXODUS in a reasonably safe condition. 46 U.S.C. § 30104.

      41.    As part of the above-duty, Defendant GOD’S BLESSING LTD. also owed a duty
             of care to use due and proper care to provide a competent crew and
             Captain/Master. 46 U.S.C. § 30505(b); see also, Hercules Carriers, Inc., 768 F.2d at
             1570-76.

      42.    As part of the above-duty, Defendant GOD’S BLESSING LTD. also owed a duty
             to PLAINTIFF to exercise diligence in selecting, training, or supervising crew
             members and the Captain/Master. 46 U.S.C. § 30505(b); see Potomac Transp., Inc.
             v. Ogden Marine, Inc., 909 F.2d 42, 46 (2d Cir.1990) (“the failure of a ship's master
             to exercise diligence in selecting, training, or supervising crew members whose
             [acts or omissions] contribute to an accident is proper ground to deny limitation of
             liability); see also, Harrington v. Atlantic Sounding Co., Inc., 2013 WL 94815, at *7
             (E.D.N.Y. January 7, 2013) (finding Jones Act negligence where employer
             “provided no instruction or training to its crew as to how best to perform the
             [maritime] task [at hand] ...”).



                                                 5
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 7 of 25




      43.   As part of the above-duty, Defendant GOD’S BLESSING LTD. also owed a duty
            to provide and maintain reasonably safe equipment, safe working areas and
            passageways, adequate safety measures and training, proper job design and
            procedures for performing work safely, and risk analysis to identify and correct
            foreseeable dangers. 46 U.S.C. § 30104; see, e.g., Joyce v. Atlantic Richfield Co., 651
            F.2d 676 (10th Cir. 1981); see also, Complaint of Cameron Boat Rentals, Inc., 683 F.
            Supp. 577, 585 (W.D.La.1988).

      44.   At all times material hereto, Defendant GOD’S BLESSING LTD. knew or should
            have known of the unsafe condition in which the M/Y EXODUS was maintained
            since ROGER WEST was aboard the M/Y EXODUS and observed the manner
            in which it was operated in the days leading up to Plaintiff’s incident and was
            present for the vessel’s September 13, 2019 docking incident resulting in another
            crew member becoming pinned against a dock piling merely three days prior to the
            Plaintiff’s accident.

      45.   At all times material hereto, it was foreseeable to Defendant GOD’S BLESSING
            LTD. that a breach of the aforementioned duties by way of maintaining the M/Y
            EXODUS in an unsafe condition would create a zone of risk or an increased risk
            of serious bodily harm as Defendant ROGER WEST, was present for and observed
            firsthand how such breaches by way of improper maneuvering, steering, line
            handling, docking, and lookout practices caused another crew member to become
            pinned against a concrete dock piling on September 13, 2019, just three days before
            the subject accident.

      46.   That at all times material hereto, Defendant GOD’S BLESSING LTD. had
            sufficient opportunity to correct such unsafe conditions prior to the September 16,
            2019 accident when Defendant, ROGER WEST, was aboard the M/Y EXODUS
            and was able to observe and rectify such unsafe conditions and the consequences
            thereof prior to the accident.

      47.   On or about September 16, 2019, PLAINTIFF was injured while aboard the vessel.

      48.   PLAINTIFF’s injuries are due to the fault and negligence of Defendant GOD’S
            BLESSING LTD., and/or its agents, servants, and/or employees, including the
            M/Y EXODUS Master/Captain, James “Larry” Larman, through one or more of
            the following acts or omissions:

            a. failing to properly navigate the M/Y EXODUS;
            b. failing to implement proper and adequate policies guidelines and/or
               procedures for safe and proper trip planning, line handling, docking, and
               lookout practices;
            c. permitting the operation of the M/Y EXODUS in an unsafe, negligent and
               careless manner;
            d. failing to provide the crew of the M/Y EXODUS with a safe place to work
               with proper and adequate machinery, crew, and equipment;
            e. failing to exercise due care and caution;


                                                 6
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 8 of 25




            f. failing to promulgate and/or enforce adequate safety policies and/or
                procedures aboard the M/Y EXODUS;
            g. failing to promulgate and enforce adequate policies, procedures, and/or
                guidelines for safe and proper trip planning, line-handling, docking, and
                lookout practices to be followed by the M/Y EXODUS’s Captain/Master and
                crew;
            h. failing to implement policies and procedures regarding required pre-trip
                planning practices to account for safe and proper docking at the close of the
                trip;
            i. failing to properly train, instruct and/or supervise the captain, agents and
                crewmembers of the M/Y EXODUS;
            j. failing to train M/Y EXODUS crew members on how safely and properly
                perform their assigned tasks on the M/Y EXODUS;
            k. allowing line-handling and docking tasks to be assigned and carried out by crew
                members who lacked the necessary training and experience to do so safely;
            l. instructing the crew member to put away the docking lines put out by
                PLAINTIFF;
            m. failing to adequately monitor the Master/captain of the M/Y EXODUS;
            n. the master physically assaulted PLAINTIFF;
            o. failing to implement and provide retraining for the crew following the
                occurrence of an accident;
            p. permitting the M/Y EXODUS to embark on the September 16, 2019 voyage
                without a proper pre-trip plan in place to account for safe docking at the
                Deering Bay Marina;
            q. failing to take the necessary measures to ensure dock lines were in place and/or
                available for docking;
            r. permitting improper and unsafe steering, docking, line-handling, and lookout
                practices to be followed by captain and crew members of the M/Y EXODUS ;
            s. permitting the M/Y EXODUS to be operated toward the concrete dock/pier
                of the Deering Bay marina to dock the M/Y EXODUS without having lines in
                place and/or available;
            t. permitting the captain to direct crew members, particularly PLAINTIFF, to
                carry out line-handling, and docking tasks in an unsafe and dangerous manner;
            u. permitting the Master to require PLAINTIFF to jump from the Vessel onto the
                concrete dock/pier to secure the M/Y EXODUS and lines while the vessel was
                still underway;
            v. failing to keep a proper, safe, and vigilant lookout when PLAINTIFF was
                securing the M/Y EXODUS and lines as instructed;
            w. failing to avoid injury of the crew of the M/Y EXODUS;
            x. failing to warn;
            y. denying Plaintiff’s requests for immediate medical care for her injuries;
            z. failing to properly diagnose and/or treat PLAINTIFF ’s injuries;
            aa. failing to provide prompt, proper and adequate medical care which aggravated
                PLAINTIFF ’s injuries and caused her additional pain and disability and/or
            bb. failing to create or enforce sound operations and management practices
                necessary to provide its crew with a safe place to work, all of which injured
                PLAINTIFF ;


                                               7
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 9 of 25




      49.    Defendant GOD’S BLESSING LTD. knew of the foregoing conditions causing
             PLAINTIFF ’s incident and did not correct them, or the conditions existed for a
             sufficient length of time so that Defendants in the exercise of reasonable care
             should have learned of them and corrected them.

      50.    The aforesaid acts of negligence were within the privity and knowledge of
             Defendant GOD’S BLESSING LTD., as based on ROGER WEST’s, presence
             aboard the M/Y EXODUS during the time leading up to the September 16, 2019
             incident as well as other knowledge that he knew or should have known. See The
             M/V Sunshine, II v. Beavin, 808 F.2d 762 (11th Cir. 1987).

      51.    As a direct and proximate result of the negligence and recklessness of Defendant
             GOD’S BLESSING LTD., PLAINTIFF was injured about her body and
             extremities, suffered physical pain and suffering, mental anguish, reasonable fear
             of developing future physical and medical problems, loss of enjoyment of life,
             physical disability, impairment, inconvenience on the normal pursuits and
             pleasures of life, feelings of economic insecurity caused by disability,
             disfigurement, aggravation of any previously existing conditions there from,
             incurred medical expenses in the care and treatment of PLAINTIFF ’s injuries,
             suffered physical handicap, lost wages, income lost in the past, and her working
             ability and earning capacity has been impaired. The injuries and damages are
             permanent or continuing in nature and PLAINTIFF will suffer the losses and
             impairments in the future. In addition PLAINTIFF in the past and in the future
             has lost the fringe benefits that come with PLAINTIFF ’s job. These losses are
             permanent and continuing and PLAINTIFF has and will continue to suffer such
             losses in the future.

      52.    PLAINTIFF demands trial by jury for all issues so triable.

       WHEREFORE, PLAINTIFF                 demands judgment against Defendant GOD’S
   BLESSING LTD. for actual and compensatory damages, prejudgment and post-judgment
   interest, and costs; that Defendant claim for exoneration from or limitation of liability be
   denied; and for such other and further relief deemed just and proper under the circumstances.

                              COUNT II
    JONES ACT NEGLIGENCE AGAINST DEFENDANT ROGER WEST WITHIN HIS
                       KNOWLEDGE AND PRIVITY

           PLAINTIFF realleges, incorporates by reference, and adopts paragraphs one through
   thirty-five as though they were originally alleged herein and further alleges:

      53.    This claim asserts cause of action against Defendant for negligence under the Jones
             Act and General Maritime law, 46 U.S.C. §§ 30104, 30505(b).

      54.    On or about September 16, 2009, PLAINTIFF was employed by Defendant,
             ROGER WEST as a seaman and was a member of the Vessel’s crew.

      55.    The Vessel was in navigable waters.

                                                8
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 10 of 25




       56.   It was the duty of the aforementioned Defendant ROGER WEST to provide
             PLAINTIFF with a safe place to work.

       57.   At all times material hereto, Defendant ROGER WEST owed a duty of care to
             PLAINTIFF to provide a reasonably safe workplace on the M/Y EXODUS and
             to use ordinary care to operate, handle, and maintain the M/Y EXODUS in a
             reasonably safe condition. 46 U.S.C. § 30104.

       58.   As part of the above-duty, Defendant ROGER WEST also owed a duty of care to
             use due and proper care to provide a competent crew and Captain/Master. 46
             U.S.C. § 30505(b); see also, Hercules Carriers, Inc., 768 F.2d at 1570-76.

       59.   As part of the above-duty, Defendant ROGER WEST also owed a duty to
             PLAINTIFF to exercise diligence in selecting, training, or supervising crew
             members and the Captain/Master. 46 U.S.C. § 30505(b); see Potomac Transp., Inc.
             v. Ogden Marine, Inc., 909 F.2d 42, 46 (2d Cir.1990) (“the failure of a ship's master
             to exercise diligence in selecting, training, or supervising crew members whose
             [acts or omissions] contribute to an accident is proper ground to deny limitation of
             liability); see also, Harrington v. Atlantic Sounding Co., Inc., 2013 WL 94815, at *7
             (E.D.N.Y. January 7, 2013) (finding Jones Act negligence where employer
             “provided no instruction or training to its crew as to how best to perform the
             [maritime] task [at hand] ...”).

       60.   As part of the above-duty, Defendant ROGER WEST also owed a duty to provide
             and maintain reasonably safe equipment, safe working areas and passageways,
             adequate safety measures and training, proper job design and procedures for
             performing work safely, and risk analysis to identify and correct foreseeable
             dangers. 46 U.S.C. § 30104; see, e.g., Joyce v. Atlantic Richfield Co., 651 F.2d 676
             (10th Cir. 1981); see also, Complaint of Cameron Boat Rentals, Inc., 683 F. Supp. 577,
             585 (W.D.La.1988).

       61.   At all times material hereto, Defendant ROGER WEST knew or should have
             known of the unsafe condition in which the M/Y EXODUS was maintained since
             ROGER WEST was aboard the M/Y EXODUS and observed the manner in
             which it was operated in the days leading up to Plaintiff’s incident and was present
             for the vessel’s September 13, 2019 docking incident resulting in another crew
             member becoming pinned against a dock piling merely three days prior to the
             Plaintiff’s accident.

       62.   At all times material hereto, it was foreseeable to Defendant ROGER WEST that
             a breach of the aforementioned duties by way of maintaining the M/Y EXODUS
             in an unsafe condition would create a zone of risk or an increased risk of serious
             bodily harm as Defendant ROGER WEST, was present for and observed firsthand
             how such breaches by way of improper maneuvering, steering, line handling,
             docking, and lookout practices caused another crew member to become pinned
             against a concrete dock piling on September 13, 2019, just three days before the
             subject accident.

                                                 9
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 11 of 25




       63.   That at all times material hereto, Defendant ROGER WEST had sufficient
             opportunity to correct such unsafe conditions prior to the September 16, 2019
             accident when Defendant, ROGER WEST, was aboard the M/Y EXODUS and
             was able to observe and rectify such unsafe conditions and the consequences
             thereof prior to the accident.

       64.   On or about September 16, 2019, PLAINTIFF was injured while aboard the
             vessel.

       65.   PLAINTIFF ’s injuries are due to the fault and negligence of Defendant ROGER
             WEST, and/or his agents, servants, and/or employees, including the M/Y
             EXODUS Master/Captain, James Larrman, through one or more of the following
             acts or omissions:

             a. failing to properly navigate the M/Y EXODUS;
             b. failing to implement proper and adequate policies guidelines and/or
                procedures for safe and proper trip planning, line handling, docking, and
                lookout practices;
             c. permitting the operation of the M/Y EXODUS in an unsafe, negligent and
                careless manner;
             d. failing to provide the crew of the M/Y EXODUS with a safe place to work
                with proper and adequate machinery, crew, and equipment;
             e. failing to exercise due care and caution;
             f. failing to promulgate and/or enforce adequate safety policies and/or
                procedures aboard the M/Y EXODUS;
             g. failing to promulgate and enforce adequate policies, procedures, and/or
                guidelines for safe and proper trip planning, line-handling, docking, and
                lookout practices to be followed by the M/Y EXODUS’s Captain/Master and
                crew;
             h. failing to implement policies and procedures regarding required pre-trip
                planning practices to account for safe and proper docking at the close of the
                trip;
             i. failing to properly train, instruct and/or supervise the captain, agents and
                crewmembers of the M/Y EXODUS;
             j. failing to train M/Y EXODUS crew members on how safely and properly
                perform their assigned tasks on the M/Y EXODUS;
             k. allowing line-handling and docking tasks to be assigned and carried out by crew
                members who lacked the necessary training and experience to do so safely;
             l. instructing the crew member to put away the docking lines put out by
                PLAINTIFF ;
             m. failing to adequately monitor the Master/captain of the M/Y EXODUS;
             n. the master physically assaulted PLAINTIFF ;
             o. failing to implement and provide retraining for the crew following the
                occurrence of an accident;
             p. permitting the M/Y EXODUS to embark on the September 16, 2019 voyage
                without a proper pre-trip plan in place to account for safe docking at the
                Deering Bay Marina;

                                               10
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 12 of 25




             q. failing to take the necessary measures to ensure dock lines were in place and/or
                 available for docking;
             r. permitting improper and unsafe steering, docking, line-handling, and lookout
                 practices to be followed by captain and crew members of the M/Y EXODUS ;
             s. permitting the M/Y EXODUS to be operated toward the concrete dock/pier
                 of the Deering Bay marina to dock the M/Y EXODUS without having lines in
                 place and/or available;
             t. permitting the captain to direct crew members, particularly PLAINTIFF , to
                 carry out line-handling, and docking tasks in an unsafe and dangerous manner;
             u. permitting the Master to require PLAINTIFF to jump from the Vessel onto
                 the concrete dock/pier to secure the M/Y EXODUS and lines while the vessel
                 was still underway;
             v. failing to keep a proper, safe, and vigilant lookout when PLAINTIFF was
                 securing the M/Y EXODUS and lines as instructed;
             w. failing to avoid injury of the crew of the M/Y EXODUS;
             x. failing to warn;
             y. denying PLAINTIFF ’s requests for immediate medical care for her injuries;
             z. failing to properly diagnose and/or treat PLAINTIFF ’s injuries;
             aa. failing to provide prompt, proper and adequate medical care which aggravated
                 PLAINTIFF ’s injuries and caused her additional pain and disability and/or
             bb. failing to create or enforce sound operations and management practices
                 necessary to provide its crew with a safe place to work, all of which injured
                 PLAINTIFF ;

       66.   Defendant ROGER WEST knew of the foregoing conditions causing PLAINTIFF
             ’s incident and did not correct them, or the conditions existed for a sufficient length
             of time so that Defendants in the exercise of reasonable care should have learned
             of them and corrected them.

       67.   The aforesaid acts of negligence were within the privity and knowledge of
             Defendant ROGER WEST, as based on ROGER WEST’s, presence aboard the
             M/Y EXODUS during the time leading up to the September 16, 2019 incident as
             well as other knowledge that he knew or should have known. See The M/V
             Sunshine, II v. Beavin, 808 F.2d 762 (11th Cir. 1987).

       68.   As a direct and proximate result of the negligence and recklessness of Defendant
             ROGER WEST, PLAINTIFF was injured about her body and extremities,
             suffered physical pain and suffering, mental anguish, reasonable fear of developing
             future physical and medical problems, loss of enjoyment of life, physical disability,
             impairment, inconvenience on the normal pursuits and pleasures of life, feelings of
             economic insecurity caused by disability, disfigurement, aggravation of any
             previously existing conditions there from, incurred medical expenses in the care
             and treatment of PLAINTIFF ’s injuries, suffered physical handicap, lost wages,
             income lost in the past, and her working ability and earning capacity has been
             impaired. The injuries and damages are permanent or continuing in nature and
             PLAINTIFF will suffer the losses and impairments in the future. In addition
             PLAINTIFF in the past and in the future has lost the fringe benefits that come


                                                 11
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 13 of 25




              with PLAINTIFF ’s job. These losses are permanent and continuing and
              PLAINTIFF has and will continue to suffer such losses in the future.

       69.    PLAINTIFF demands trial by jury for all issues so triable.

            WHEREFORE, PLAINTIFF demands judgment against Defendant ROGER
    WEST for actual and compensatory damages, prejudgment and post-judgment interest, and
    costs; that Defendants claim for exoneration from or limitation of liability be denied; and for
    such other and further relief deemed just and proper under the circumstances.


                               COUNT III
         UNSEAWORTHINESS AGAINST DEFENDANT GOD’S BLESSING LTD.
                  WITHIN ITS KNOWLEDGE AND PRIVITY

          PLAINTIFF realleges, incorporates by reference, and adopts paragraphs one
    through thirty-five as though they were originally alleged herein and further alleges:

       70.    This claim asserts cause of action against Defendant, GOD’S BLESSING LTD.,
              for the M/Y EXODUS’ unseaworthiness under General Maritime law, 46 U.S.C.
              §30505(b).

       71.    On or about September 16, 2019, PLAINTIFF was a seaman and a member of
              the crew of Defendant’s vessel M/Y EXODUS which was in navigable waters.

       72.    At all times material hereto, the vessel was owned, managed, operated and/or
              controlled by Defendant GOD’S BLESSING LTD..

       73.    Defendant GOD’S BLESSING LTD. had the absolute nondelegable duty to
              provide PLAINTIFF with a seaworthy vessel.

       74.    At all times material hereto, Defendant owed PLAINTIFF an absolute and non-
              delegable duty to ensure the seaworthiness of the M/Y EXODUS its equipment,
              appurtenances, and crew members as reasonably fit for their intended purposes and
              performing the M/Y EXODUS’s functions. See Seas Shipping Co. v. Sieracki, 328
              U.S. 85, 94 (1946) (“finding that “the obligation of seaworthiness is exclusively
              that of the ship owner.”); see also, Usner v. Luckenbach Overseas Corp., 400 U.S. 494,
              498–500, (1971).

       75.    At all times material hereto, Defendant GOD’S BLESSING LTD.also owed a
              duty to exercise diligence in ensuring safe work practices, to provide adequate
              training for the crew members and the Master/Captain, and to implement
              procedures or guidelines that would provide the crew members and the
              Master/Captain with the requisite training, skill and knowledge to safely perform
              the task at hand and key operations. See, e.g., Hercules Carriers, Inc. v. Claimant State
              of Florida, 768 F.2d 1558, 1565-77 (11th Cir. 1985) (finding that operational
              negligence of the crew “became the responsibility of the owner when it failed to
              train its crew”); see also, Trico Marine Assets v. Diamond B Marine Services, 332 F. 3D

                                                   12
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 14 of 25




             779 (5th Cir. 2003).

       76.   In this regard, Defendant GOD’S BLESSING LTD. likewise had a duty to
             adequately “train[ ] or supervise[e]” its crew or create a safe environment with
             respect to line handling” and docking operations. In re Moran Towing Corp., 984
             F.Supp.2d 150, 181 (S.D.N.Y. 2013); see also, In re Complaint of Sea Wolf Marine
             Towing & Transp., Inc., 2007 WL 3340931 (S.D.N.Y. Nov. 6, 2007).

       77.   Defendant GOD’S BLESSING LTD. breached these duties owed to Plainitff
             rendering the M/Y EXODUS unseaworthy by virtue of one or more of the
             following acts or omissions:

             a. failing to reasonably inspect, maintain and/or repair the M/Y EXODUS, its
                equipment, appurtenances and its cargo;
             b. failing to ensure that crew members were adequately trained, experienced,
                supervised, monitored and equipped for the task at hand;
             c. failing to provide adequate training to crew members regarding safe and proper
                trip planning, line handling, docking and lookout practices;
             d. failing to implement procedures, guidelines, and/or policies for the safe and
                proper trip planning, line handling, docking, and lookout practices;
             e. failing enforce and require adherence with policies, guidelines, and /or
                procedures for safe and proper trip planning, line handling, docking, and
                lookout practices;
             f. failing to implement policies and procedures regarding pre-trip planning to
                account for safe docking measures;
             g. failing to train the M/Y EXODUS crew members on how safely and properly
                perform their assigned tasks on the M/Y EXODUS;
             h. allowing line-handling, and docking tasks to be assigned and carried out by
                crew members who lacked the necessary training and experience to do so
                safely;
             i. failing to establish and provide retraining and review procedures for the M/Y
                EXODUS crew members following the occurrence of an incident;
             j. permitting the operation of the M/Y EXODUS in an unsafe, negligent and
                careless manner;
             k. failing to ensure that the M/Y EXODUS was sufficiently crewed by individuals
                who were adequately trained, experienced, supervised, and equipped for the
                task at hand;
             l. failing to arrange for a pre-trip plan that accounted for safe and proper docking,
                and line-handling of the M/Y EXODUS at Deering Bay Marina;
             m. permitting the M/Y EXODUS to embark on the September 16, 2019 voyage
                without a proper pre-trip plan in place to account for docking and line-handling
                at the Deering Bay Marina;
             n. permitting the operation of the M/Y EXODUS toward the concrete dock/pier
                of the Deering Bay Marina to dock the M/Y EXODUS without having lines
                in place and/or available;
             o. permitting the Master to require PLAINTIFF to jump from the vessel onto
                the concrete dock/pier to secure the M/Y EXODUS and lines while the M/Y
                EXODUS was still underway;

                                                13
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 15 of 25




              p. failure to warn;
              q. instructing the crew member to put away the docking lines put out by
                 PLAINTIFF ;
              r. failing to implement and provide retraining and review procedures for crew
                 members following the occurrence of an accident; and/or
              s. failing to create or enforce sound operations and management practices
                 necessary to provide its crew with a safe place to work.

       78.    As a result of the unseaworthiness of the vessel, PLAINTIFF was injured about
              her body and extremities, suffered physical pain and suffering, mental anguish,
              reasonable fear of developing future physical and medical problems, loss of
              enjoyment of life, physical disability, impairment, inconvenience on the normal
              pursuits and pleasures of life, feelings of economic insecurity caused by disability,
              disfigurement, aggravation of any previously existing conditions there from,
              incurred medical expenses in the care and treatment of PLAINTIFF ’s injuries,
              suffered physical handicap, lost wages, income lost in the past, and her working
              ability and earning capacity has been impaired. The injuries and damages are
              permanent or continuing in nature and PLAINTIFF will suffer the losses and
              impairments in the future. In addition PLAINTIFF in the past and in the future
              has lost the fringe benefits that come with PLAINTIFF ’s job. These losses are
              permanent and continuing and PLAINTIFF has and will continue to suffer such
              losses in the future.

       79.    The unseaworthiness of the vessel was within the privity and knowledge of
              Defendant.

       80.    PLAINTIFF demands trial by jury for all issues so triable.


        WHEREFORE, PLAINTIFF                 demands judgment against Defendant GOD’S
    BLESSING LTD. for actual and compensatory damages, prejudgment and post-judgment
    interest, and costs; that Defendants claim for exoneration from or limitation of liability be
    denied; and for such other and further relief deemed just and proper under the circumstances.

                                 COUNT IV
              UNSEAWORTHINESS AGAINST DEFENDANT ROGER WEST
                    WITHIN HIS KNOWLEDGE AND PRIVITY

          PLAINTIFF realleges, incorporates by reference, and adopts paragraphs one
    through thirty-five as though they were originally alleged herein and further alleges:

       81.    This claim asserts cause of action against Defendant, ROGER WEST, for the M/Y
              EXODUS’ unseaworthiness under General Maritime law, 46 U.S.C. §30505(b).

       82.    On or about September 16, 2019, PLAINTIFF was a seaman and a member of
              the crew of Defendant’s vessel M/Y EXODUS which was in navigable waters.

       83.    At all times material hereto, the vessel was owned, managed, operated and/or

                                                 14
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 16 of 25




             controlled by Defendant ROGER WEST.

       84.   Defendant ROGER WEST had the absolute nondelegable duty to provide
             PLAINTIFF with a seaworthy vessel.

       85.   At all times material hereto, Defendant ROGER WEST owed PLAINTIFF an
             absolute and non-delegable duty to ensure the seaworthiness of the M/Y
             EXODUS its equipment, appurtenances, and crew members as reasonably fit for
             their intended purposes and performing the M/Y EXODUS’s functions. See Seas
             Shipping Co. v. Sieracki, 328 U.S. 85, 94 (1946) (“finding that “the obligation of
             seaworthiness is exclusively that of the ship owner.”); see also, Usner v. Luckenbach
             Overseas Corp., 400 U.S. 494, 498–500, (1971).

       86.   At all times material hereto, Defendant ROGER WEST also owed a duty to
             exercise diligence in ensuring safe work practices, to provide adequate training for
             the crew members and the Master/Captain, and to implement procedures or
             guidelines that would provide the crew members and the Master/Captain with the
             requisite training, skill and knowledge to safely perform the task at hand and key
             operations. See, e.g., Hercules Carriers, Inc. v. Claimant State of Florida, 768 F.2d 1558,
             1565-77 (11th Cir. 1985) (finding that operational negligence of the crew “became
             the responsibility of the owner when it failed to train its crew”); see also, Trico
             Marine Assets v. Diamond B Marine Services, 332 F. 3D 779 (5th Cir. 2003).

       87.   In this regard, Defendant ROGER WEST likewise had a duty to adequately
             “train[ ] or supervise[e]” its crew or create a safe environment with respect to line
             handling” and docking operations. In re Moran Towing Corp., 984 F.Supp.2d 150,
             181 (S.D.N.Y. 2013); see also, In re Complaint of Sea Wolf Marine Towing & Transp.,
             Inc., 2007 WL 3340931 (S.D.N.Y. Nov. 6, 2007).

       88.   Defendant ROGER WEST breached these duties owed to Plaintiff rendering the
             M/Y EXODUS unseaworthy by virtue of one or more of the following acts or
             omissions:

             a. failing to reasonably inspect, maintain and/or repair the M/Y EXODUS, its
                equipment, appurtenances and its cargo;
             b. failing to ensure that crew members were adequately trained, experienced,
                supervised, monitored and equipped for the task at hand;
             c. failing to provide adequate training to crew members regarding safe and proper
                trip planning, line handling, docking and lookout practices;
             d. failing to implement procedures, guidelines, and/or policies for the safe and
                proper trip planning, line handling, docking, and lookout practices;
             e. failing enforce and require adherence with policies, guidelines, and /or
                procedures for safe and proper trip planning, line handling, docking, and
                lookout practices;
             f. failing to implement policies and procedures regarding pre-trip planning to
                account for safe docking measures;
             g. failing to train the M/Y EXODUS crew members on how safely and properly
                perform their assigned tasks on the M/Y EXODUS;

                                                   15
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 17 of 25




             h. allowing line-handling, and docking tasks to be assigned and carried out by
                crew members who lacked the necessary training and experience to do so
                safely;
             i. failing to establish and provide retraining and review procedures for the M/Y
                EXODUS crew members following the occurrence of an incident;
             j. permitting the operation of the M/Y EXODUS in an unsafe, negligent and
                careless manner;
             k. failing to ensure that the M/Y EXODUS was sufficiently crewed by individuals
                who were adequately trained, experienced, supervised, and equipped for the
                task at hand;
             l. failing to arrange for a pre-trip plan that accounted for safe and proper docking,
                and line-handling of the M/Y EXODUS at Deering Bay Marina;
             m. permitting the M/Y EXODUS to embark on the September 16, 2019 voyage
                without a proper pre-trip plan in place to account for docking and line-handling
                at the Deering Bay Marina;
             n. permitting the operation of the M/Y EXODUS toward the concrete dock/pier
                of the Deering Bay Marina to dock the M/Y EXODUS without having lines
                in place and/or available;
             o. permitting the Master to require PLAINTIFF to jump from the vessel onto
                the concrete dock/pier to secure the M/Y EXODUS and lines while the M/Y
                EXODUS was still underway;
             p. failure to warn;
             q. instructing the crew member to put away the docking lines put out by
                PLAINTIFF ;
             r. failing to implement and provide retraining and review procedures for crew
                members following the occurrence of an accident; and/or
             s. failing to create or enforce sound operations and management practices
                necessary to provide its crew with a safe place to work.

       89.   As a result of the unseaworthiness of the vessel, PLAINTIFF was injured about
             her body and extremities, suffered physical pain and suffering, mental anguish,
             reasonable fear of developing future physical and medical problems, loss of
             enjoyment of life, physical disability, impairment, inconvenience on the normal
             pursuits and pleasures of life, feelings of economic insecurity caused by disability,
             disfigurement, aggravation of any previously existing conditions there from,
             incurred medical expenses in the care and treatment of PLAINTIFF ’s injuries,
             suffered physical handicap, lost wages, income lost in the past, and her working
             ability and earning capacity has been impaired. The injuries and damages are
             permanent or continuing in nature and PLAINTIFF will suffer the losses and
             impairments in the future. In addition PLAINTIFF in the past and in the future
             has lost the fringe benefits that come with PLAINTIFF ’s job. These losses are
             permanent and continuing and PLAINTIFF has and will continue to suffer such
             losses in the future.

       90.   The unseaworthiness of the vessel was within the privity and knowledge of
             Defendant ROGER WEST.

       91.   PLAINTIFF demands trial by jury for all issues so triable.

                                                16
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 18 of 25




            WHEREFORE, PLAINTIFF demands judgment against Defendant ROGER
    WEST for actual and compensatory damages, prejudgment and post-judgment interest, and
    costs; that Defendants claim for exoneration from or limitation of liability be denied; and for
    such other and further relief deemed just and proper under the circumstances.


                                COUNT V
     FAILURE TO PROVIDE MAINTENANCE AND CURE AGAINST DEFENDANTS
      GOD’S BLESSING LTD. AND ROGER WEST WITHIN THEIR KNOWLEDGE
                               AND PRIVITY

          PLAINTIFF realleges, incorporates by reference, and adopts paragraphs one
    through thirty-five as though they were originally alleged herein and further alleges:

       92.    On or about September 16, 2019, PLAINTIFF while in the service of the vessel
              as a crew member was injured.

       93.    Under the General Maritime Law and by operation of treaty, PLAINTIFF , as a
              seaman, is entitled to recover maintenance and cure form Defendants, until she is
              declared to have reached maximum possible cure. This includes unearned wages
              (regular wages, overtime, vacation pay and tips), which are reasonably anticipated
              to the end of the contract or voyage, whichever is longer.

       94.    Defendants GOD’S BLESSING LTD. and ROGER WEST failed to provide
              PLAINTIFF with prompt, proper and adequate medical treatment for her
              injuries and other injuries/illnesses developed while in the service of the vessel.
              The Master JAMES “LARRY” LARMAN denied her requests for medical
              treatment on the date of the incident. The medical treatment that was finally
              provided was substantially delayed. Some of the medical providers selected by
              Defendants have been incompetent and/or ineffective. The Defendants GOD’S
              BLESSING LTD. and ROGER WEST’s agent that has been arranging
              PLAINTIFF ’ maintenance and cure has been incompetent and/or ineffective in
              timely providing maintenance, reimbursements, and arranging/authorizing
              medical care. At times, PLAINTIFF ’ maintenance was not provided timely.
              Defendants GOD’S BLESSING LTD. and ROGER WEST failed to timely
              reimburse PLAINTIFF for her out of pocket medical and related expenses,
              including but not limited to aqua therapy and others. To date, PLAINTIFF has
              not yet been reimbursed for all of her out of pocket medical and related expenses.
              Defendants GOD’S BLESSING LTD. and ROGER WEST failed to provide an
              adequate amount of maintenance for PLAINTIFF. Defendants GOD’S
              BLESSING LTD. and ROGER WEST failed to timely authorize and/or arrange
              recommended medical care. One example is Defendants failure to authorize or
              arrange the following treatment recommended by Dr. Blanco on January 24, 2020:
              Pain management (calmare therapy), Biofeedback, Occupational therapy, Aqua
              therapy, Hyperbaric chamber therapy, Cognitions behavioral therapy,
              Transcranial magnetic stimulation, and Pilates/yoga.

                                                  17
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 19 of 25




       95.    PLAINTIFF    has not yet reached maximum medical improvement
              (MMI)/maximum cure. The maintenance and cure obligation is ongoing.

       96.    Defendants GOD’S BLESSING LTD. and ROGER WEST willfully and callously
              delayed, failed and refused to pay PLAINTIFF ’s entire maintenance and cure so
              that PLAINTIFF has become obligated to pay the undersigned a reasonable
              attorney’s fee. In addition Defendants GOD’S BLESSING LTD. and ROGER
              WEST are late in paying the maintenance and cure.

       97.    Defendants GOD’S BLESSING LTD. and ROGER WEST’s failure to pay
              PLAINTIFF ’s entire maintenance and cure is willful, arbitrary, capricious, and
              callous disregard for PLAINTIFF ’s rights as a seaman. As such, PLAINTIFF
              would be entitled to attorney’s fee under the General Maritime Law of the United
              Stated. Further Defendants GOD’S BLESSING LTD. and ROGER WEST
              failures caused PLAINTIFF           to suffer additional compensatory damages
              including but not limited to the aggravation of PLAINTIFF ’s physical condition,
              disability, pain and suffering, reasonable fear of developing future physical and
              medical problems, mental anguish, loss of enjoyment of life, feelings of economic
              insecurity as well as lost earnings or earning capacity, and medical and hospital
              expenses in the past in into the future.

       98.    Defendants GOD’S BLESSING LTD. and ROGER WEST’s breaches of their
              non-delegable duty to provide maintenance and cure to PLAINTIFF were willful
              and wanton, such that PLAINTIFF is entitled to an award of punitive and
              exemplary damages against Defendants.

       99.    Due to Defendants GOD’S BLESSING LTD. and ROGER WEST’s breach of its
              non-delegable duty to provide maintenance and cure, PLAINTIFF is entitled to
              recover her attorneys’ fees from Defendants.

       100.   The aforesaid failures to provide maintenance and cure were within the privity and
              knowledge of Defendants GOD’S BLESSING LTD. and ROGER WEST.

        WHEREFORE, PLAINTIFF          demands judgment against Defendants GOD’S
    BLESSING LTD. and ROGER WEST for actual and compensatory damages, as well as
    punitive and exemplary damages, prejudgment and post-judgment interest, costs, and
    attorneys’ fees.

                                 COUNT VI
         FAILURE TO TREAT AGAINST DEFENDANT GOD’S BLESSING LTD.
                    WITHIN ITS KNOWLEDGE AND PRIVITY


           PLAINTIFF realleges, incorporates by reference, and adopts paragraphs one
    through thirty-five and ninety-two through one hundred as though they were originally
    alleged herein and further alleges:


                                                18
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 20 of 25




       101.   On or about September 16, 2019, PLAINTIFF was employed by Defendant
              GOD’S BLESSING LTD. as a seaman and was a member of the vessel’s crew.

       102.   The vessel was in navigable waters.

       103.   It was the duty of Defendant GOD’S BLESSING LTD. to provide PLAINTIFF
              with prompt, proper and adequate medical care.

       104.   Defendant GOD’S BLESSING LTD. through its agents and/or medical providers
              negligently failed to promptly provide PLAINTIFF with prompt, proper,
              adequate, and complete medical care. This conduct includes, but is not limited to:

              a. Defendant not giving PLAINTIFF medical care in a timely manner after her
                 initial injury when the Master refused her repeated requests for medical care,
                 and/or;

              b. Defendant GOD’S BLESSING LTD. and/or its agents (including but not
                 limited to U.S. Maritime and medical providers) not adequately diagnosing and
                 treating PLAINTIFF (including but not limited to the foot and pubis injuries
                 as well as CRPS), which led to delays in care, inadequate care and further
                 injuries, and/or;

              c. Defendant GOD’S BLESSING LTD. and/or its agents (including but not
                 limited to U.S. Maritime and medical providers) not timely authorizing and/or
                 arranging medical care for PLAINTIFF , which led to delays in care,
                 inadequate care and further injuries (including but not limited to: foot, pubis
                 and CRPS and well as, to date, Defendant has failed to authorize or arrange
                 the following treatment recommended by Dr. Blanco on January 24, 2020: Pain
                 management (calmare therapy), Biofeedback, Occupational therapy, Aqua
                 therapy, Hyperbaric chamber therapy, Cognitions behavioral therapy,
                 Transcranial magnetic stimulation, and Pilates/yoga), all of which aggravated
                 her condition and caused additional damages.

       105.   As a direct and proximate result of Defendant GOD’S BLESSING LTD.’s failures,
              PLAINTIFF suffered additional plain, disability and/or PLAINTIFF ’s recovery
              was prolonged.

       106.   In addition, the PLAINTIFF was injured about PLAINTIFF ’s body and
              extremities, suffered physical pain and suffering, mental anguish, reasonable fear
              of developing future physical and medical problems, loss of enjoyment of life,
              physical disability, impairment, inconvenience on the normal pursuits and
              pleasures of life, feelings of economic insecurity caused by disability,
              disfigurement, aggravation of any previously existing conditions there from,
              incurred additional medical expenses in the care and treatment of PLAINTIFF ’s
              injuries, suffered physical handicap, lost wages, income lost in the past, and
              PLAINTIFF ’s ability and earning capacity has been impaired. The injuries and
              damages are permanent or continuing in nature and PLAINTIFF will suffer the
              losses and impairments in the future.

                                                19
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 21 of 25




       107.   This Count is alleged separately from Jones Act Negligence pursuant to Joyce v.
              Atlantic Richfield Company, 651 F.2d 676 (10th Cir. 1981), which stated, in part,
              “Negligent failure to provide prompt medical attention to a seriously injured
              seaman gives rise to a separate claim for relief.”

       108.   Due to Defendant GOD’S BLESSING LTD.’s willful and reckless failure to treat
              PLAINTIFF ’s medical conditions, and due to Defendant’s provision of
              substandard medical care in reckless disregard of her rights, PLAINTIFF is
              entitled to an award of punitive and exemplary damages against Defendants.

       109.   Due to Defendant GOD’S BLESSING LTD.’s breaches of its non-delegable duty
              to provide prompt medical attention, PLAINTIFF is entitled to an award of
              attorneys’ fees against Defendant.

       110.   The aforesaid failures to treat were within the privity and knowledge of
              Defendant GOD’S BLESSING LTD..

         WHEREFORE, PLAINTIFF demands judgment against Defendant GOD’S
    BLESSING LTD. for actual and compensatory damages, as well as punitive and exemplary
    damages, prejudgment and post-judgment interest, costs, and attorneys’ fees.

                                   COUNT VII
               FAILURE TO TREAT AGAINST DEFENDANT ROGER WEST
                     WITHIN THEIR KNOWLEDGE AND PRIVITY

           PLAINTIFF realleges, incorporates by reference, and adopts paragraphs one
    through thirty-five and ninety-two through one hundred as though they were originally
    alleged herein and further alleges:

       111.   On or about September 16, 2019, PLAINTIFF was employed by Defendant
              ROGER WEST as a seaman and was a member of the vessel’s crew.

       112.   The vessel was in navigable waters.

       113.   It was the duty of Defendant ROGER WEST to provide PLAINTIFF                  with
              prompt, proper and adequate medical care.

       114.   Defendant ROGER WEST through his agents and/or medical providers
              negligently failed to promptly provide PLAINTIFF with prompt, proper,
              adequate, and complete medical care. This conduct includes, but is not limited to:

              a. Defendant not giving PLAINTIFF medical care in a timely manner after her
                 initial injury when the Master refused her repeated requests for medical care,
                 and/or;

              b. Defendant and/or its agents (including but not limited to U.S. Maritime and
                 medical providers) not adequately diagnosing and treating PLAINTIFF

                                                20
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 22 of 25




                 (including but not limited to the foot and pubis injuries as well as CRPS), which
                 led to delays in care, inadequate care and further injuries, and/or;

              c. Defendant and/or its agents (including but not limited to U.S. Maritime and
                 medical providers) not timely authorizing and/or arranging medical care for
                 PLAINTIFF , which led to delays in care, inadequate care and further injuries
                 (including but not limited to: foot, pubis and CRPS and well as, to date,
                 Defendant has failed to authorize or arrange the following treatment
                 recommended by Dr. Blanco on January 24, 2020: Pain management (calmare
                 therapy), Biofeedback, Occupational therapy, Aqua therapy, Hyperbaric
                 chamber therapy, Cognitions behavioral therapy, Transcranial magnetic
                 stimulation, and Pilates/yoga), all of which aggravated her condition and
                 caused additional damages.

       115.   As a direct and proximate result of Defendant ROGER WEST’s failures,
              PLAINTIFF suffered additional plain, disability and/or PLAINTIFF ’s recovery
              was prolonged.

       116.   In addition, the PLAINTIFF was injured about PLAINTIFF ’s body and
              extremities, suffered physical pain and suffering, mental anguish, reasonable fear
              of developing future physical and medical problems, loss of enjoyment of life,
              physical disability, impairment, inconvenience on the normal pursuits and
              pleasures of life, feelings of economic insecurity caused by disability,
              disfigurement, aggravation of any previously existing conditions there from,
              incurred additional medical expenses in the care and treatment of PLAINTIFF ’s
              injuries, suffered physical handicap, lost wages, income lost in the past, and
              PLAINTIFF ’s ability and earning capacity has been impaired. The injuries and
              damages are permanent or continuing in nature and PLAINTIFF will suffer the
              losses and impairments in the future.

       117.   This Count is alleged separately from Jones Act Negligence pursuant to Joyce v.
              Atlantic Richfield Company, 651 F.2d 676 (10th Cir. 1981), which stated, in part,
              “Negligent failure to provide prompt medical attention to a seriously injured
              seaman gives rise to a separate claim for relief.”

       118.   Due to Defendant ROGER WEST’s willful and reckless failure to treat
              PLAINTIFF ’s medical conditions, and due to Defendant’s provision of
              substandard medical care in reckless disregard of her rights, PLAINTIFF is
              entitled to an award of punitive and exemplary damages against Defendant.

       119.   Due to Defendant ROGER WEST’s breaches of its non-delegable duty to provide
              prompt medical attention, PLAINTIFF is entitled to an award of attorneys’ fees
              against Defendant.

       120.   The aforesaid failures to treat were within the privity and knowledge of
              Defendant ROGER WEST.



                                                21
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 23 of 25




           WHEREFORE, PLAINTIFF demands judgment against Defendant ROGER WEST
    for actual and compensatory damages, as well as punitive and exemplary damages,
    prejudgment and post-judgment interest, costs, and attorneys’ fees.

                               COUNT VIII – NEGLIGENCE AGAINST
                              DEFENDANT JAMES “LARRY” LARMAN

          PLAINTIFF realleges, incorporates by reference, and adopts paragraphs one
    through thirty-five as though they were originally alleged herein and further alleges:

       121.   At all times material hereto, Defendant JAMES “LARRY” LARMAN was the
              Master of the Vessel M/Y EXODUS.

       122.   At all times material hereto, Defendant JAMES “LARRY” LARMAN had
              custody and control of the subject Vessel.

       123.   At all times material hereto, Defendant JAMES “LARRY” LARMAN owed a
              duty to PLAINTIFF, to exercise reasonable care for her health, welfare, and safety,
              including the duty to exercise reasonable care to maintain and operate the vessel
              in a reasonably safe condition.

       124.   It was the duty of Defendant JAMES “LARRY” LARMAN to provide
              PLAINTIFF with reasonable care under the circumstances.

       125.   On or about September 16, 2019, Defendant JAMES “LARRY” LARMAN
              breached his duty to provide PLAINTIFF with reasonable care under the
              circumstances.

       126.   PLAINTIFF was injured due to the fault and/or negligence of Defendant JAMES
              “LARRY” LARMAN as follows:

              a. failing to properly navigate the M/Y EXODUS;
              b. failing to implement proper and adequate policies guidelines and/or
                 procedures for safe and proper trip planning, line handling, docking, and
                 lookout practices;
              c. failing to provide the crew of the M/Y EXODUS with a safe place to work
                 with proper and adequate machinery, crew, and equipment;
              d. failing to exercise due care and caution;
              e. failing to promulgate and/or enforce adequate safety policies and/or
                 procedures aboard the M/Y EXODUS;
              f. failing to promulgate and enforce adequate policies, procedures, and/or
                 guidelines for safe and proper trip planning, line-handling, docking, and
                 lookout practices to be followed on the M/Y EXODUS;
              g. failing to implement policies and procedures regarding required pre-trip
                 planning practices to account for safe and proper docking at the close of the
                 trip;
              h. failing to properly train, instruct and/or supervise the crewmembers of the
                 M/Y EXODUS;

                                                  22
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 24 of 25




              i. failing to train M/Y EXODUS crew members on how safely and properly
                  perform their assigned tasks on the M/Y EXODUS;
              j. allowing line-handling and docking tasks to be assigned and carried out by crew
                  members who lacked the necessary training and experience to do so safely;
              k. instructing the crew member to put away the docking lines put out by
                  PLAINTIFF;
              l. Physically assaulting PLAINTIFF;
              m. Assault and battery of PLAINTIFF;
              n. failing to implement and provide retraining following the occurrence of an
                  incident prior to the subject incident;
              o. permitting the M/Y EXODUS to embark on the September 16, 2019 voyage
                  without a proper pre-trip plan in place to account for safe docking at the
                  Deering Bay Marina;
              p. failing to take the necessary measures to ensure dock lines were in place and/or
                  available for docking;
              q. improper and unsafe steering, docking, line-handling, and lookout practices on
                  the M/Y EXODUS;
              r. operating the M/Y EXODUS toward the concrete dock/pier of the Deering
                  Bay marina to dock without having lines in place and/or available;
              s. permitting crew members to carry out line-handling, and docking tasks in an
                  unsafe and dangerous manner;
              t. requiring the PLAINTIFF to jump from the Vessel onto the concrete dock/pier
                  to secure the M/Y EXODUS and lines while the vessel was still underway;
              u. failing to keep a proper, safe, and vigilant lookout when PLAINTIFF was
                  securing the M/Y EXODUS and lines as instructed;
              v. failing to avoid injury of the crew of the M/Y EXODUS;
              w. failing to warn;
              x. denying PLAINTIFFs requests for immediate medical care for her injuries;
              y. failing to properly diagnose and/or treat PLAINTIFF’s injuries;
              z. failing to provide prompt, proper and adequate medical care which aggravated
                  PLAINTIFF ’s injuries and caused her additional pain and disability and/or
              aa. failing to create or enforce sound operations and management practices
                  necessary to provide its crew with a safe place to work, all of which injured
                  PLAINTIFF ;

       127.   The dangerous conditions created a foreseeable zone of risk to PLAINTIFF.

       128.   Defendant JAMES “LARRY” LARMAN knew about the dangerous conditions,
              or they existed long enough that Defendant should have discovered them in
              exercising due care, or they occurred with such frequency that Defendant was on
              notice of them.

       129.   Defendant JAMES “LARRY” LARMAN created the dangerous conditions.

       130.   As a direct and proximate result of Defendant JAMES “LARRY” LARMAN’s
              negligence as described herein, PLAINTIFF sustained serious injuries, resulting in
              loss of function, pain and suffering, disability, disfigurement, mental anguish, loss
              of income in the past and future, loss of earning capacity, the expense of medical

                                                 23
Case 1:20-cv-21092-CMA Document 51-1 Entered on FLSD Docket 03/01/2021 Page 25 of 25




              care and treatment, aggravation of pre-existing medical conditions and loss of the
              capacity of enjoyment of life. PLAINTIFF’s losses are permanent and continuing
              in nature and she will suffer such losses in the future.

             WHEREFORE, the PLAINTIFF demands judgment against the Defendant JAMES
    “LARRY” LARMAN for all damages which are recoverable under the General Maritime
    Law of the United States, the laws of the State of Florida and any other damages which she
    may be entitled to, pre and post judgment, interest; and, any and all other damages and
    remedies that the Court deems just and proper, and requests a trial by jury of all issues so
    triable.

                               DEMAND FOR JURY TRIAL

                  Plaintiff hereby demands a trial by jury of all of the issues triable by right.

           Dated this 24th day of November, 2020.

                                                        MEISTER LAW, LLC
                                                        Courthouse Tower, Suite 750
                                                        44 West Flagler Street
                                                        Miami, Florida 33130
                                                        Phone: (305) 590-5570
                                                        Fax: (305) 675-3787

                                                        By s/TonyaJMeister
                                                        TONYA J. MEISTER
                                                        FLORIDA BAR NO.: 0629243




                                                   24
